                  Case: 3:17-cv-00393-slc Document #: 82 Filed: 09/06/19 Page 1 of 2



                                         TRIAL EXHIBIT FORM

            EXHIBIT (S) OF

                                             JEREMY CLARK
 DEFENDANT HEATHER HEINEN

     (Indicate plaintiff or defendant)       V.                 Case No. 17-cv-393


                                             HEINEN

  Doc.               Identification                  Description               Offers, Objections,
  Date      No.            Witness                                             Rulings, Exceptions
1/1/16 –    501      Clark/Larson            Medical Records Excerpt
2/22/18

1/1/16 –    502      Clark/DeBlanc           Psychological Records
2/22/18

10/30/14    503      Immerfall               DAI Policy 500.70.25 – Suicide
                                             Prevention in Adult
                                             correctional Facilities

6/22/12     504      Immerfall               DAI Policy 500.70.24 – Clinical
                                             Observation

            505                              Incident Report #00261576 by
3/16/17              Heinen
                                             Heather Heinen

            506                              Incident Report #00261233 by
3/16/17              Klemmer
                                             Trevor Klemmer

                                             Incident Report #00262625 by
3/16/17     507      Immerfall
                                             Keith Immerfall

6/24/08 –
            508      Immerfall               Inmate Status Changes Report
9/13/17

                     Klemmer, Heinen,
3/16/17     509                              Unit Logbook
                     Immerfall
                    Case: 3:17-cv-00393-slc Document #: 82 Filed: 09/06/19 Page 2 of 2




                                              Inmate Complaint History
10/2/17       510      Clark
                                              Report

                                              Inmate Complaint WCI-2017-
3/27/17       511      Clark
                                              8480

12/12/16
              512      Clark                  Canteen Purchase Record
– 5/4/17

10/26/16                                      Inmate Trust Account
              513      Clark
– 8/19/19                                     Statement

2/1/17 –
              514      Heinen                 Timesheet of Heather Heinen
3/31/17

                                              Settlement Agreement in 16-
8/1/16        515      Clark
                                              cv-108

                                              Settlement Agreement in 16-
1/13/17       516      Clark
                                              cv-1984

                       Heinen/Immerfall/Lars
5/5/2017      517                            Heinen Investigation
                       on/Olson

                       Immerfall/Klemmers/C
3/17/17 –                                    DOC-112 – Observation of
              518      lark/Heinen/Olson/Lar
3/20/17                                      Offender
                       son

                Defendants reserve the right to use any exhibit identified by Plaintiff,
           regardless of whether actually introduced at trial.




                                                    2
